Case 19-01961      Doc 50     Filed 05/18/20 Entered 05/18/20 02:21:12            Desc Main
                                Document     Page 1 of 6


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Janice Travis                         )
                                              )    Case No: 19 B 01961
                                              )    Judge:   Cleary
                                              )    Chapter 13
         Debtor                               )

                                  NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn, St., Room
 873, Chicago, IL 60604
 Trustee: Marilyn O. Marshall, 224 S. Michigan Ste. 800, Chicago, IL 60604
 and served upon the following parties via U.S. Mail:
 Debtor: Janice Travis, 359 Concord Dr, Chicago Heights, IL 60411
 See Attached Service List

               PLEASE TAKE NOTICE that on June 8, 2020 at 1:30 p.m.,

 or as soon thereafter as I may be heard, I shall appear before the Honorable Judge

 Cleary, or any other Bankruptcy Judge presiding in his place in Courtroom 644 of the

 Dirksen Federal Building, 219 S. Dearborn St., Chicago, Illinois, on the attached Motion

 to Modify Plan, and shall request that the attached Order be entered, at which time you

 may appear if so desired. If any party objects to the attached motion and request that the

 motion be called in Court, the party must file a Notice of objection no later than two

 business days before the presentment date of this motion.

                                  PROOF OF SERVICE

        I, The undersigned, an attorney, hereby certify that a copy of this notice was
 served electronically or mailed to the above persons, at her respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 211 W. Wacker Dr., Chicago, IL 60606, before
 May 18, 2020.
Case 19-01961    Doc 50   Filed 05/18/20 Entered 05/18/20 02:21:12   Desc Main
                            Document     Page 2 of 6


 ______/s/ Angelica Harb______
 Angelica Harb
 Hinds Law, LLC
 211 W. Wacker Dr., Ste. 321
 Chicago, IL 60606
 800-695-7674
                  Case
Label Matrix for local    19-01961
                       noticing           Doc 50 U.S.Filed  05/18/20
                                                       Bankruptcy Court Entered 05/18/20 02:21:12
                                                                                            Auto Cap EntDesc Main
0752-1                                                 Document
                                                 Eastern Division       Page 3 of 6         2 Northfield Pl
Case 19-01961                                        219 S Dearborn                                       Winnetka, IL 60093-1294
Northern District of Illinois                        7th Floor
Eastern Division                                     Chicago, IL 60604-1702
Mon Mar 9 18:23:52 CDT 2020
Cab Serv                                             (p)CAVALRY PORTFOLIO SERVICES LLC                    Comcast
90 Barney Dr                                         500 SUMMIT LAKE DR                                   P.O. Box 4200
Joliet, IL 60435-6402                                STE 400                                              Brownsville, TX 78523-4200
                                                     VALHALLA NY 10595-2322


Credit Acceptance Corp                               Directv, LLC                                         ERC/Enhanced Recovery Corp
22505 W 12 Mile Rd Ste 3000                          by American InfoSource as agent                      Attn: Bankruptcy
Southfield, MI 48034                                 4515 N Santa Fe Ave                                  8014 Bayberry Road
                                                     Oklahoma City, OK 73118-7901                         Jacksonville, FL 32256-7412


Ffcc-Colombus Inc                                    Harris & Harris                                      JP Morgan Chase Bank
1550 Old Henderson Rd St                             111 W Jackson Blvd                                   PO Box 182051
Columbus, OH 43220-3626                              Suite 400                                            Columbus, OH 43218-2051
                                                     Chicago, IL 60604-4135


JP Morgan Chase Bank NA                              JPMorgan Chase Bank, National Association            PLS Loan Store
P.O. Box 901032                                      P.O. Box 29505 AZ1-1191                              1427 W 127th St
Fort Worth, TX 76101-2032                            Phoenix, AZ 85038-9505                               Calumet Park, IL 60827-6019



RJM Acquisitions LLC                                 Sprint                                               Wells Fargo Bank, N.A. Trustee (See 410)
575 Underhill Blvd Ste 224                           200 W Monroe St                                      c/o Specialized Loan Servicing LLC
Syosset, NY 11791-3416                               Chicago, IL 60606-5137                               8742 Lucent Blvd, Suite 300
                                                                                                          Highlands Ranch, Colorado 80129-2386


Wells Fargo Home Mortgage                            Angelica Harb                                        Angelica Harb
Attn: Bankruptcy                                     Hinds Law LLC                                        Law Office of Jason Blust, LLC
Po Box 10335                                         211 W Wacker Dr Suite 321                            211 W. Wacker Dr., Ste. 300
Des Moines, IA 50306-0335                            Chicago, IL 60606-1217                               Chicago, IL 60606-1390


Janice Travis                                        Marilyn O Marshall                                   Patrick S Layng
359 Concord Dr                                       224 South Michigan Ste 800                           Office of the U.S. Trustee, Region 11
Chicago Heights, IL 60411-4034                       Chicago, IL 60604-2503                               219 S Dearborn St
                                                                                                          Room 873
                                                                                                          Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Cavalry Investments LLC                              (d)Cavalry Portfolio Services LLC
P.O. Box 27288                                       P.O. Box 27288
Tempe, AZ 85282                                      Tempe, AZ 85282
                  Case 19-01961           Doc 50      Filed 05/18/20 Entered 05/18/20 02:21:12                      Desc Main
                                                        Document     Page 4 of 6

                The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)JPMorgan Chase Bank, National Association        (u)Specialized Loan Servicing LLC                    End of Label Matrix
                                                                                                         Mailable recipients   23
                                                                                                         Bypassed recipients    2
                                                                                                         Total                 25
Case 19-01961       Doc 50    Filed 05/18/20 Entered 05/18/20 02:21:12           Desc Main
                                Document     Page 5 of 6


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Janice Travis                         )
                                              )   Case No: 19 B 01961
                                              )   Judge:   Cleary
                                              )   Chapter 13
           Debtor                             )


                              MOTION TO MODIFY PLAN

         Now comes Janice Travis (hereinafter referred to as “Debtor”), by and through
 her attorneys, and moves this Honorable Court for entry of an Order Modifying Plan,
 pursuant to section 1329 of the bankruptcy code, and in support thereof, respectfully
 represents as follows:


         1.     On January 23, 2019, the Debtor filed a petition for relief under Chapter

 13 of the Bankruptcy Code.

         2.     This Honorable Court confirmed the Debtor’s Chapter 13 plan on April

 22, 2019. The confirmed plan called for payments of $280.00 for 36 months, paying

 unsecured creditors 100% on their claims.

         3.     The Debtor’s confirmed plan calls for the Trustee to pay JP Morgan

 Chase(Debtor’s lienholder) for her 2008 Ford Fusion. JP Morgan Chase filed a secured

 proof of claim on February 15, 2019 in the amount of $2,703.05. Debtor’s 2008 Ford

 Fusion was involved in a total loss accident. This Court authorized State Farm to

 distribute insurance proceeds on March 9, 2020 to pay JP Morgan Chase in full to pay off

 their lien.

         4.     Debtor’s counsel spoke with representatives from JP Morgan Chase that

 stated they will only amend their proof of claim with an order from this Court. Debtor is
Case 19-01961     Doc 50     Filed 05/18/20 Entered 05/18/20 02:21:12          Desc Main
                               Document     Page 6 of 6


 requesting that the Trustee stop any further payments to JP Morgan Chase as their claim

 has already been paid by Debtor’s insurance.



        WHEREFORE, Debtor prays that this Honorable Court enter an Order for the
 following relief:

            1. That the Trustee cease any further payments to JP Morgan Chase; and
            2. For such other relief as this Court deems proper under the circumstances.




 Respectfully submitted,

 _____/s/ Angelica Harb
 Angelica M. Harb
 Hinds Law, LLC
 211 W. Wacker Dr., Ste. 321
 Chicago, IL 60606
 800-695-7674
